Martin, J.
delivered the opinion of the court. The plaintiff was surety on a twelve month’s bond, on a sale on a fi. fa. in a suit where the present defendant was plaintiff: execution issued on the bond, and he an injunction, which was finally dissolved, and he appealed.
His counsel has built all his hopes of success on what he terms the unconstitutionality of the act which directs in certain cases, the sale of *124property sold on execution at a credit of twelve 1 1 J months.
Wall S? Lohdell for the plaintiff, Whittel-sey for the defendant.
The debt was created since the passage of 1 ° the law. The plaintiff willingly became the bondsman of a willing purchaser, and executed a bond, in the nature of a recognizance, on whicfc, jberknew execution would issue de piano* It appears to us he cannot complain, volenti non jit injuria.
It is therefore ordered, adjudged and decreed, that the judgment be affirmed with costs.